Citation Nr: 0739855	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  03-36 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA), Regional Office (RO), which, in pertinent part, denied 
the above claim.

This matter was previously before the Board in July 2006, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.


FINDING OF FACT

The veteran's duodenal ulcer does not result in hematemesis, 
melena, malnutrition, or weight loss; and is not productive 
of definite impairment of health.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for duodenal ulcer have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.114 and 
Diagnostic Code 7305 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Pursuant to the July 2006 Remand of the Board, in August 
2006, the veteran was notified of the evidence not of record 
that was necessary to substantiate his claim.  He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, the veteran was 
also provided with notice of the type of evidence necessary 
to establish an effective date by the August 2006 letter.  
Adequate notice has been provided to the appellant prior to 
the transfer and certification of the veteran's case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  Additionally, the appeal 
was readjudicated by way of a September 2007 Supplemental 
Statement of the Case.  Thus, there is no prejudice as it 
pertains to the timing of the Dingess notice.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been given several VA examinations.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2007), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where the issue 
is entitlement to an increased rating, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). The evidence in closest proximity to the 
recent claim is the most probative in determining the current 
extent of impairment.  Id.

The veteran's service-connected duodenal ulcer disability is 
currently rated as 40 percent disabling pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  Under this diagnostic code 
provision, a 40 percent disability rating is warranted when 
there is evidence of a moderately severe duodenal ulcer that 
is less than severe but with impairment of health manifested 
by anemia and weight loss; or by recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  For the maximum 60 percent disability 
rating to be assigned, the evidence must show severe ulcer, 
only partially relieved by standard therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 U.S.C.A. § 4.114 (2007).

For purposes of evaluating conditions in 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy.  38 C.F.R. § 4.112 (2007).  
"Baseline weight" means the average weight for the two-year 
period preceding the onset of the disease.  66 Fed. Reg. 
29,488 (May 31, 2001).

The veteran submitted his claim for an increased disability 
rating for his service-connected duodenal ulcer in March 
2002.

A review of the veteran's service medical records shows that 
in March 2001, the veteran underwent an 11 day 
hospitalization for treatment of h pylori.  A history of 
melena in the stools, anemia, and diarrhea were noted.  
Physical examination revealed epigastric tenderness.  There 
was no evidence of weight gain or loss, vomiting, or 
circulatory disturbances after meals.  He was treated with 
medication for ulcers and anemia.

VA outpatient treatment records dated from April 2001 to July 
2005 reveal intermittent treatment for symptoms associated 
with a duodenal ulcer.  A VA outpatient treatment record 
dated in May 2005 shows that the veteran underwent an 
esophagogastroduodenoscopy showing a large ulcer crater on 
the posterior of the duodenum with no active bleeding.

A VA examination report dated in April 2005 shows that the 
veteran had a history of dyspepsia in service which had been 
complicated by gastro-intestinal bleeding.  A history of h 
pylori was also provided.  The veteran described intermittent 
dyspepsia and occasional nausea.  A prior medical history of 
colon cancer was also noted.  Physical examination revealed 
the veteran had stable vital signs, and was well-developed 
and well-nourished.  His abdomen was soft and non-tender.  
The assessment was history of peptic ulcer disease 
complicated by bleeding and symptoms of dyspepsia.

A VA examination report dated in November 2006 shows that the 
veteran's entire claims file was reviewed by the examiner in 
conjunction with conducting the examination of the veteran.  
It was indicated that the veteran had been diagnosed with 
prostate carcinoma in 1988; that he had 36 radiation 
treatments for prostate carcinoma in 1988; that his prostate 
carcinoma had metastasized to the sigmoid colon; and that he 
was currently on chemotherapy with every 21 days for 
metastatic prostate carcinoma in a VA oncology clinic.  It 
was also indicated that he had adenocarcinoma of rectum which 
had been diagnosed in 1999; that he was status-post low 
anterior resection of rectal adenocarcinoma; and that he was 
status-post chemotherapy for adenocarcinoma of the rectum.  A 
March 2001 and May 2005 history of admission for upper 
gastrointestinal bleeding due to a bleeding duodenal ulcer 
was also noted.

Physical examination revealed no hematemesis, melena, 
diarrhea, constipation, abdominal pains, or weight changes, 
wherein during the past two years his usual weight range had 
been 170-180 pounds.  He was taking daily medication with 
adequate response for heartburn/duodenal ulcer and for 
nausea/vomiting due to chemotherapy for metastatic prostate 
carcinoma.  His abdomen was non-tender with normal active 
bowel sounds.  Signs of anemia were positive for pale 
conjunctiva.  The diagnosis was duodenal ulcer disease; 
status-post upper gastrointestinal bleeding secondary to 
bleeding duodenal ulcer in March 2001 and May 2005; prostate 
carcinoma; status-post radiation treatment for prostate 
carcinoma in 1988; prostate carcinoma metastasis to sigmoid 
colon in 2006; current chemotherapy for prostate carcinoma; 
current residuals of prostate carcinoma chemotherapy with 
nausea and anemia; adenocarcinoma of the rectum; status-post 
resection of adenocarcinoma of rectum in 1999; and status-
post chemotherapy for adenocarcinoma of the rectum in 1999.

The examiner concluded that at this time the veteran had 
recurrent nausea and chronic anemia secondary to a current 
course of chemotherapy required for metastatic prostate 
carcinoma.  Thus, at this time the manifestation of anemia 
was due to the non-service connected prostate carcinoma and 
not due to the service- connected duodenal ulcer disease.  
However, in May 2005 he had developed upper gastrointestinal 
bleeding with transient severe acute anemia requiring blood 
transfusion due to his service connected duodenal ulcer 
disease.

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to a disability rating in excess of 40 percent for his 
service-connected duodenal ulcer.  The Board notes that the 
veteran had not been shown to have hematemesis, melena, 
diarrhea, constipation, abdominal pains, or weight changes.  
While the evidence of record has shown that the veteran had 
recurrent nausea and chronic anemia, it was found to be 
secondary to a current course of chemotherapy required for 
metastatic prostate carcinoma for which the veteran is not 
service connected.  

Although the evidence of record does demonstrate that in 
March 2001 and in May 2005 the veteran had developed upper 
gastrointestinal bleeding with severe acute anemia requiring 
blood transfusion due to his duodenal ulcer disease, these 
incidents were deemed to be transient and do not meet the 
criteria for a 60 percent rating under Diagnostic Code 7305.  
The incidents, four years apart, do not demonstrate a 
disability characteristic of only partial relief by standard 
therapy, with periodic vomiting, recurrent hematemesis or 
melena, manifestations of anemia and weight loss productive 
of definite impairment of health.  The evidence of record 
shows that the predominant symptomatology experienced by the 
veteran is attributed to treatment for prostate carcinoma and 
adenocarcinoma of the rectum.  The symptoms associated with 
the service-connected duodenal ulcer have been only 
intermittent and adequately responsive to daily medication.  
A 60 percent disability rating under Diagnostic Code 7304 
requires that the symptoms be productive of definite 
impairment of health.  Since definite impairment of health 
has not been shown, the veteran has not met the criteria for 
a higher disability rating under Diagnostic Code 7305.

The Board has also considered whether the veteran is entitled 
to a higher disability rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7308, the diagnostic code for post-
gastrectomy syndromes.  Under Diagnostic Code 7308, a 60 
percent disability rating is assigned for severe post-
gastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  38 
C.F.R. § 4.114, Diagnostic Code 7308 (2007).

Since the medical evidence of record indicates that the 
veteran does not experience diarrhea or weight loss with 
malnutrition and his anemia has been attributed to treatment 
for his prostate carcinoma and adenocarcinoma of the rectum, 
he does not meet the criteria for a higher disability rating 
under Diagnostic Code 7308.

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).

The Board recognizes that the veteran does experience 
frequent and regular symptoms associated with his service-
connected duodenal ulcer.  Nevertheless, based on the above, 
the Board finds that a preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating.  As the preponderance of the evidence is against the 
veteran's claim, a disability rating in excess of 40 percent 
for the service-connected duodenal ulcer is not warranted.  
The benefit-of-the doubt doctrine is inapplicable and this 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A disability rating greater than 40 percent for service-
connected duodenal ulcer is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


